Hill, J.,
dissenting. The Court of Appeals, in connection with the certified question, directed attention to DeKalb Supply Co. v. Moore, 162 Ga. 758 (134 S. E. 620); McIver v. Florida Central & Peninsular R. Co., 110 Ga. 223 (36 S. E. 775, 65 L. R. A. 437); Smith v. Savannah, Florida & Western Ry. Co., 100 Ga. 96 (27 S. E. 725); Higgins v. Southern Ry. Co., 98 Ga. 751 (25 S. E. 837); Madden v. Mitchell Automobile Co., 21 Ga. App. 108 (94 *642S. E. 92); Lafferty v. Armour, 272 Pa. 588 (116 Atl. 515); Perrin v. Glassport Lumber Co., 276 Pa. 8 (119 Atl. 719); Christie v. Mitchell, 93 W. Va. 200 (116 S. E. 715) 39 C. J. 1304, § 1502. In answering the question, of course we are to do so solely on the question propounded, and not with reference to any given state of facts other than those stated in the question. I have examined each of the cases cited by the Court of Appeals, and numerous other cases bearing upon the question; and after consideration, I find it not without difficulty to answer. It will be observed that the question involves the statement that “a servant” is “acting within the scope of his employment in driving an automobile for his master from one place to another,” etc. So the very first sentence of the question involves a consideration as to when a servant is acting within the scope of his employment. In Fielder v. Davison, 139 Ga. 509, 511 (supra), Mr. Justice Lumpkin discussed at some length certain phases of the present question. Speaking for a majority of the court he said: “If the owner of an automobile is sued for damages on account of an injury caused by it while driven by his chauffeur, the rules of law touching master and servant and the liability of the former for the act of the latter are to be applied. . . Omitting the fellow-servant doctrine, the general rule is that a master is liable for the tort of his servant, whether negligent or voluntary, if done by his command or in the prosecution and scope of his business. Civil Code, § 4413. The expressions, ‘ in the scope of his business, ’ or 'in the scope of his employment, ’ or similar words, have sometimes been given too narrow a meaning. A master rarely commands a servant to be negligent, or employs him with the expectation that he will commit a negligent or wilful tort; but if the act is done in the prosecution of the master’s business, that is, if the servant is at the time engaged in serving the master, the latter will be liable. Savannah Electric Co. v. Wheeler, 128 Ga. 550, 553, et seq. (58 S. E. 38, 10 L. R. A. 1176). But for a tort committed by the servant entirely disconnected from the service or business of the master, the latter is not responsible under the doctrine of respondeat superior, although it may occur during the general term of the servant’s employment. . . It is very generally held, unless there is a statutory provision to the contrary, that if a chauffeur or other servant takes the automobile of his master, without the knowledge or con*643sent of the latter and contrary to his directions, and, while riding in it for his own purposes and not in connection with the business of the master, negligently injures a passer, the master will not be liable. And this is also held where the owner loans his automobile to the chauffeur at a time when not engaged in his service, and for the private use of the chauffeur, disconnected from the master’s business. McIntire v. Hartfelder-Garbutt Co., 9 Ga. App. 327 (71 S. E. 492); Steffen v. McNaughton, 142 Wis. 49 (124 N. W. 1016, 26 L. R. A. (N. S.) 382, 19 Ann. Cas. 1227); Slater v. Advance Thresher Co., 97 Minn. 305 (107 N. W. 133, 5 L. R. A. (N. S.) 598); Babbitt on Law of Motor Vehicles, § 570; and cases cited above. The tenth section of the act of 1910 (Acts 1910, p. 93) preserves any right of action for damages, but does not declare a new right.”
See also Berry on Automobiles (3d ed.) §§ 1032, 1035, 1038, where it is said that between the owner of an automobile and his chauffeur while the chauffeur is engaged in the owner’s business the relation of master and servant exists, and the rules of law applicable to that relation apply; that it is a well-settled rule of law that the master is liable for the acts of his servant done in the course of his employment and in furtherance of the master’s business ; that it is well settled that the master is not liable for the acts of his servant done outside the scope of his employment; and that “beyond the scope of his employment the servant is as much a stranger to his master as any third person, and the act of the servant, not done in the execution of the service for which he was engaged, can not be regarded as the act of the master.” And see Iiuddy on Automobiles (4th ed.) 367, §§ 268, 269. The question propounded, after stating a case where a servant is acting within the scope of his employment in driving an automobile for his master from one place to another, also adds a statement, that the servant “exceeds his authority by permitting another person to ride with him in the automobile.” It is stated that the servant is acting within the scope of his employment and yet “exceeds his authority” in so doing. Whether or not a servant acts within the' scope of his employment necessarily depends upon the facts of each particular case. In Christie v. Mitchell, supra, it was held that the general rule is. that a master owes no other duty to one who is a trespasser, or a mere licensee or invitee of his servant, except *644not to wantonly and wilfully injure him, and that a “master is not liable for personal injuries sustained by one invited by his servant to ride on his truck, without actual or ostensible authority to do so, when not acting within the scope of his duties. But notwithstanding this general rule, if such servant, after so inviting one to ride with him and while operating such truck within the general scope of his authority, does so in a wanton, wilful, and reckless manner and thereby injures his invitee, the master is liable for the injuries thus inflicted.”
In 39 C. J. § 1502, it is stated: “It is very generally held that a servant has no implied authority to invite or permit a third person to ride on a horse or vehicle in his charge, and if, in so doing, the invitee sustains injuries through .the negligence of the servant, the master will not be liable, as the servant is not acting within the scope of his authority; and especially is this true where the servant is acting in disobedience of express orders not to invite any one to ride on the vehicle. This principle has been ap-. plied notwithstanding the invitee was an infant, even though, it has been held, the invitee was an infant of tender years, and for that reason released from any charge of contributory negligence. In these circumstances, the master owes no duty to the invitee who is a trespasser, except to see that he is not wilfully or wantonly injured. Nevertheless, notwithstanding the invitee is a trespasser, the master will be liable for injuries inflicted on him by the wilful, wanton, or reckless conduct of the servant.” In 39 C. J. § 1487, it is said: “The rule laid down by earlier decisions both in England and in many of the United States is that the master is not liable for damages resulting from the wilful, wanton, or malicious acts of his servant, unless done by express direction, or with his assent, although the act was committed within the line of the servant’s duties. But now, in almost all jurisdictions, it is well settled that the master is liable for the wilful and malicious acts of the servant done within the course of his employment and within its scope, although the acts were not expressly ratified by the master or authorized by him. Such acts are imputable to the master under the doctrine of respondeat superior, and in accordance with general principles heretofore discussed the master will be liable although the acts were in disobedience of express orders or directions given by him, or although the particular act complained of may *645have been in excess of the servant’s authority, and regardless of the motive or intention of the servant. It has been held, however, that if the nature of the act is such as to render it doubtful if the act comes within the scope of the servant’s employment, the intention with which the act is done may be considered in determining its character.” And in § 1488 it is declared: “In accordance with general principles heretofore considered, the master is not liable for the wilful and malicious acts of the servant committed outside of the scope of his employment. And this is so even where the employment furnishes the opportunity for the wrong doing.”
Our own court has passed upon questions somewhat analogous to the question presented by the Court of Appeals. Thus, in Savannah, Florida & Western Ry. Co. v. Godkin, 104 Ga. 655 (30 S. E. 378, 69 Am. St. R. 187), it was held: “The wanton, wilful, and forcible expulsion of a person from a freight-train in rapid motion by an employee of a railroad company engaged in its service on such train, from which personal injuries result to the party thus expelled, will give him a right of action against the company, whether he be on such train lawfully or unlawfully.” In Higgins v. So. Ry. Co., 98 Ga. 751 (supra), it was held: “A railroad conductor represents the company by which he is employed, in determining what persons are entitled to ride upon trains committed to his care; and his act in expelling from a train a person not entitled to ride thereon as a passenger, being one performed by him in the line of his duty, is in law the act of the company. . . Even a trespasser who intrudes upon a freight-train under a fraudulent arrangement with an inferior employee, who has no authority in the premises, is entitled to protection against violence on the part of the conductor, wantonly and unnecessarily exercised in expelling him from the train; and for injuries to his person resulting from such violence the railroad company is liable.” In Brunswick & Western R. Co. v. Bostwick, 100 Ga. 96 (27 S. E. 725), it was held: “A passenger injured by being unlawfully and forcibly thrown from a moving train by an employee of the railroad company in its service on that train, is entitled to maintain an action against the company, although it be not within the line of this employee’s business to eject from such train persons not rightfully thereon.” In Payne v. Allen, 155 Ga. 54 (116 S. E. 640), the foregoing rule was recognized by Mr. Justice Atkinson delivering the opinion, where it was *646said: “If the plaintiffs son was a passenger on the train, the defendant would owe him the duty of extraordinary diligence to protect his person and life. Civil Code (1910), § 2714. If he was a trespasser on the train, the company would not owe him the duty of extraordinary diligence (Purvis v. Atlanta & Northern Ry. Co., 136 Ga. 852 (3) (72 S. E. 343)), though he would be entitled to protection against wilful, wanton, and unnecessary violence by the employees in expelling him from the train. Smith v. Savannah, Florida & Western Ry. Co., 100 Ga. 96 (27 S. E. 725); Anderson v. So. Ry. Co., 107 Ga. 500 (33 S. E. 644).” And see Madden v. Mitchell Automobile Co., 21 Ga. App. 108 (supra).
In view of the decisions of this court in which I think the questions decided axe analogous to the question now being considered, I am of the opinion that the question as presented by the Court of Appeals should be answered in the affirmative. Of course, whether the servant was acting within the scope, of his employment in a given ease, and whether he exceeded his authority by permitting another person to ride with him in the automobile, and whether the injury received by the licensee or invitee was the result of the “wanton and wilful” act of the servant in operating the automobile, are questions of fact to be determined by a jury in any given case. The case of Waller v. Southern Ice &c. Co., 144 Ga. 695 (supra), relied upon by the majority of the court as controlling, is distinguishable from the question at hand. In that case there was no question of the injury having been inflicted by the chauffeur of the master wantonly and wilfully, as in the instant case.